Case 4:19-cv-10656-MFL-EAS ECF No. 50 filed 09/29/20     PageID.2327    Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

ACANTHA LLC,

            Plaintiff,                            Case No. 19-cv-10656
                                                  Hon. Matthew F. Leitman
v.

NUVASIVE, INC.,

          Defendant.
__________________________________________________________________/

                         ORDER DISMISSING CASE

      Pursuant to the parties’ Stipulation of Voluntary Dismissal With Prejudice,

this case is DISMISSED with prejudice.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: September 29, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 29, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764
